I concur with the opinion but for different reasons. In Assignment of Error II, appellant claimed the trial court erred in denying her challenge to the datamaster's check solution, batch number 97220. Specifically, appellant had argued said solution was unreliable and had not been subject to scientific verification. In State v. Sebach (September 25, 1998), Knox App. No. 97CA24, unreported, and State v. Miracle (September 25, 1998), Knox App. No. 97CA25, unreported, this court reviewed the Ohio Department of Health's protocol in certifying calibration solutions and found it to be in compliance with Ohio Adm. Code3701-53-04(A). Specifically, this court held at 6 "[t]he Department of Health qualifies a batch of calibration solutions by using its own procedures and affirms that the testing samples fall within the manufacturer's target concentration value. Once the Department of Health makes that quality assurance determination, it is not necessary to know the manufacturer's procedures." Based upon this holding, there is no need to rely on the subsequent testing of the ten bottles after the fact.